NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       APR 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PEDRO ENRIQUE MUNOZ BONILLA,                    No.    13-74045

                Petitioner,                     Agency No. A092-523-275

 v.
                                                MEMORANDUM *
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Pedro Enrique Munoz Bonilla, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his motion for a continuance. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s denial of a continuance, and we review de novo due process claims.

Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We deny the

petition for review.

      The agency did not abuse its discretion or violate due process in denying

Munoz Bonilla’s motion for a third continuance, where he failed to file any

applications for relief from removal after the IJ had warned him of the

consequences of such failure, and he failed to establish good cause. See 8 C.F.R. §

1003.31(c); Sandoval-Luna, 526 F.3d at 1247; Lata v. I.N.S., 204 F.3d 1241, 1246

(9th Cir. 2000) (an alien must show error and prejudice to prevail on a due process

claim).

      The record does not support Munoz Bonilla’s contention that the agency

failed to consider contentions or provide sufficient reasoning. See Najmabadi v.

Holder, 597 F.3d 983, 990 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                         2                                    13-74045